Citation Nr: 1111660	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  05-14 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected degenerative changes of the medial meniscus of the left knee (also referred to as a left knee disorder), currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for service-connected degenerative changes of the medial meniscus of the right knee (also referred to as a right knee disorder), currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for limitation of extension in the lower left extremity, currently evaluated as 30 percent disabling.  

4.  Entitlement to an increased rating for limitation of extension in the lower right extremity, currently evaluated as 30 percent disabling.  

5.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1978.  

Originally, and prior to the current appeal, the Veteran was granted service connection for degenerative changes of the medial meniscus of the left knee, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  He was subsequently assigned a separate 10 percent disability evaluation for degenerative changes of the medial meniscus of the right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260-5003 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In January 2009, the Board remanded the Veteran's increased rating claims for further procedural and evidentiary development.  Specifically, the Board requested that the RO (1) obtain the Veteran's outpatient treatment records from the VA Medical Center (VAMC) in Augusta, Georgia as of July 2005; and (2) schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right and left knee disorders.  In April 2009, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for a VA examination of his knees.  The examination was completed in May 2009, and a copy of the VA examination report as well as the Veteran's updated VA treatment records have been associated with the Veteran's claims file.  In addition, and as requested in the Board's January 2009 remand, the AMC issued to the Veteran in February 2009 a VCAA notice letter regarding his appeal.  The AMC subsequently readjudicated the Veteran's appeal and issued in December 2009 a Supplemental Statement of the case (SSOC).  Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

After the Veteran's claim was certified for appeal, another rating decision was issued in April 2010 in which the RO awarded separate 30 percent evaluations each for the limitation of extension in his lower right and left extremities.  [The currently-assigned 10 percent evaluations for the service-connected degenerative changes of the medial meniscus of each knee appear to be based on the limitation of flexion of these joints.]  The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  

As will be discussed in greater detail below, the evidence of record shows that the Veteran has claimed unemployability due to his service-connected bilateral knee disorders.  Thus, the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part and parcel of the Veteran's claims seeking an increased rating for both his left and right knee disorders.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO, in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's degenerative changes of the medial meniscus of the left knee is manifested by extension limited to 20 degrees, and by limitation of flexion to no worse than 45 degrees, even taking into account his complaints of pain; nor has he been shown to have any ankylosis, and/or impairment of the tibia and fibula with slight right knee or ankle disability.  

3.  The Veteran's degenerative changes of the medial meniscus of the right knee is manifested by extension limited to 20 degrees, and by limitation of flexion to no worse than 45 degrees, even taking into account his complaints of pain; nor has he been shown to have any ankylosis, and/or impairment of the tibia and fibula with slight left knee or ankle disability.  

4.  The Veteran's degenerative changes of the medial meniscus of the left knee is manifested by no worse than slight recurrent subluxation or lateral instability.  

5.  The Veteran's degenerative changes of the medial meniscus of the right knee is manifested by no worse than slight recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for degenerative changes of the medial meniscus of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5010, 5256, 5258 - 5260, 5262 (2010).  

2.  The criteria for an evaluation in excess of 10 percent for degenerative changes of the medial meniscus of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5256, 5258 - 5260, 5262 (2010).  

3.  The criteria for an evaluation in excess of 30 percent for limitation of extension of the left leg have not been met.  38 U.S.C.A. §1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5261 (2010).  

4.  The criteria for an evaluation in excess of 30 percent for limitation of extension of the right leg have not been met.  38 U.S.C.A. §1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5261 (2010).  

5.  The criteria for a separate evaluation of 10 percent, but no higher, for impairment of the knee with slight recurrent subluxation or lateral instability of the left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5257 (2010).  

6.  The criteria for a separate evaluation of 10 percent, but no higher, for impairment of the knee with slight recurrent subluxation or lateral instability of the right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5257 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

VA treatment records dated from November 2002 to October 2003 reflecting treatment for the Veteran's bilateral knee disorder were received by the RO in November 2003, and were accepted as an informal claim for increased benefits.  See 38 C.F.R. § 3.157(a) and (b) (receipt of VA outpatient or hospital examination or admission reports will be accepted as an informal claim for increased benefits or an informal claim to reopen.)  A letter dated in November 2003 satisfied the duty to notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected bilateral knee disabilities.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The Veteran was provided with notice of how disability ratings and effective dates are determined in a February 2009 letter, after the initial adjudication of the Veteran's claim.  

The Veteran's claim was subsequently readjudicated in the December 2009 Supplemental Statement of the Case (SSOC).  Although the February 2009 letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, because he was subsequently provided adequate notice and was provided nearly two years to respond with additional argument and evidence and also because the claim was readjudicated, and an additional SSOC was provided to the Veteran in December 2009.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, and VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Indeed, at no time has the Veteran referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  

The duty to assist includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  

VA examinations with respect to the issues on appeal were obtained in January 2004 and May 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history, and the examinations fully address the rating criteria that is relevant to rating the disabilities in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Merits of the Appeal

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

Specifically, VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for limitation of flexion and limitation of extension of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Under Diagnostic Code 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe.  Words such as "slight," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. §§ 4.2, 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6.  

Under Diagnostic Code 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for extension of the knee limited to five degrees.  A 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  

Under Diagnostic Code 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating.  A 20 percent disability evaluation is warranted for moderate disability, and a 30 percent evaluation is warranted for marked disability.  

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  (2009).  

      A.  Factual Background

An April 2003 treatment note reflects the Veteran presented at the VA medical center (VAMC) with complaints of knee pain.  According to the Veteran, the pain had progressed to the point of becoming chronic, and persisted regardless of the medication he took for it.  The Veteran did not experience any buckling of his knees but did report a decrease in his activity level as a result of his knee pain.  He was seen again in May 2003 with continued complaints of knee pain and stated that Ibuprofen, which normally provided some level of pain relief, did not help as much.  He denied any redness in his joints, but indicated that his knees get warm sometimes.  Upon physical examination, the Veteran demonstrated decreased flexion in his right knee, but the treatment provider did not observe any findings of joint effusion, swelling, redness, warmth or instability in his knee joints.  The Veteran was assessed with multiple arthralgia in the bilateral knees.  

During an August 2003 VA treatment visit, the Veteran complained of ensuing pain in his knees.  He denied any redness, warmth or swelling of his joints, but indicated that his knees are in constant pain.  A September 2003 magnetic resonance imaging (MRI) of the right knee revealed no gross tears within the medial and lateral menisci, no significant degenerative changes, and intact anterior/posterior cruciate ligaments and remaining ligamentous structures.  During a September 2003 VA treatment visit, the healthcare provider noted that the Veteran's knees were in splints and observed marked tenderness and pain during range of motion exercises.  The Veteran was assessed with osteoarthritis of his bilateral knees status post fall and meniscal tears.  

The Veteran was provided a VA examination in January 2004 wherein he reported to have hurt his left knee in service during physical training.  He initially sought several physical therapy treatment sessions, and ultimately decided to undergo arthroscopic surgery on his left knee in 1979.  Report of the January 1979 operation indicated that the medial anterior segment of the medial meniscus had some degenerative changes along its edge.  Upon rescoping, it was decided that the degenerative changes were not extensive enough to warrant a meniscectomy.  Afterwards, due to the increasing pain in his left knee, the Veteran began favoring his right knee, and as a result started to experience increasing pain, stiffness and decreased range of motion in said knee in 1998.  Based on the Veteran's assertions, he experiences morning stiffness in his knees, which lasts approximately 20 to 30 minutes, and gets better with increased activity, and worse with extensive activity throughout the day.  After an MRI of the right knee revealed "both medial and lateral meniscus tears," the Veteran decided to undergo arthroscopic surgery on his right knee, which reportedly did not help alleviate the pain and restricted movement.  The Veteran has used a cane for the past year, and wears medial offloader braces on both his knees.  When asked about his limitations, he reports an inability to walk more than half a block, an inability to perform any type of exercise - especially consisting of bending or stooping, and that he is currently unemployed due to his chronic knee pain.  

The examiner observed that the Veteran was slow to rise from sitting to standing position with use of his cane.  Upon removal of his braces, his range of motion in the right knee was shown to be 0 to 60 degrees, "with global diffuse tenderness [in the] medial, lateral and patellofemoral joint," which the examiner found to be out of proportion with his examination.  The examiner also noted tenderness over the skin of his knee, but no warmth or swelling, and the Veteran demonstrated increased pain with repetitive range of motion.  The Veteran was shown to be stable to varus and valgus stress at 0, 30 and 90 degrees, and he also had a stable Lachman and posterior drawer even though he was guarding.  According to the examiner, the Veteran was neurovascularly intact in the right lower extremity "with active tib/ant, EHL and gastoc soleus."  

Upon physical examination of his left knee, the Veteran's range of motion was shown to be 0 to 50 degrees "with global diffuse tenderness," his anterior and posterior drawer test were stable, and he was stable to varus and valgus stress.  The examiner described the Veteran as "neurovascularly intact in the anterior and posterior compartment of the active quads, tib/ant, EHL and gastoc and peroneal."  Based on the physician's impression, the Veteran had a history of degenerative changes in both knees which appeared to be worsening.  The Veteran also underwent X-rays of his bilateral knees, the impression of which reflected mild degenerative changes in both knee joints, with a narrowed joint space medially.  

In the February 5, 2004 addendum, the examiner noted that results from the January 2004 X-rays did not correlate with the significant limitation in motion and diffuse pain the Veteran displayed during his examination.  According to the examiner, it is as likely as not that the Veteran has degenerative joint disease (DJD) in his left knee, and this condition "worsened most likely secondary to the fact that he had an arthroscopy in 1979 with a partial meniscectomy which increases the risk for DJD of that knee."  As a sidenote, the Board notes that the January 1979 operation report did not reflect a partial meniscectomy of the left knee and there are no records subsequent to the January 1979 operation report reflecting a meniscectomy of the left knee.  In the February 10, 2004 addendum, the examiner summarized the January 2004 VA examination findings, noting that the Veteran experiences chronic constant pain in both his right and left knee, and that he experiences morning stiffness and pain while ambulating and during prolonged sitting and standing.  The examiner noted that the Veteran did not exhibit swelling or erythema and had increased pain with repetitive motion.  According to the examiner, the Veteran has progressive worsening of his degenerative knees, his X-rays did not match symptomatology he was experiencing, and his range of motion in the right knee was extremely limited in comparison to what it had been in the past.  

The Veteran underwent a total body bone scan in May 2004, the results of which were ". . .consistent with [the] mild degenerative changes" reflected in the January 2004 radiographs.  During a June 2004 VA treatment visit, the Veteran reported that he was taking a variety of different medication several times a day with no relief.  The physician noted that the Veteran's radiographic films had produced normal results and his May 2004 bone scan revealed "very mild degenerative arthritis in the knees. . . ."  He subsequently underwent another X-ray of his right knee in January 2005, the findings of which revealed mild degenerative change in the medial compartment knee.  A July 2005 VA outpatient treatment note demonstrated a worsening of limitation of flexion and extension in the Veteran's knees.  

Pursuant to the January 2009 Board remand, the Veteran was provided another VA examination in May 2009, during which the examiner thoroughly reviewed the Veteran's claims file and discussed his medical history with him.  During the examination, the Veteran reported that there was no specific injury or occurrence in service which led to his current knee problems.  According to Veteran, the pain was aching in nature and located in the anterior and anteromedial side of the right and left knee.  The Veteran described minimal swelling in his knees but did not report any heat or redness.  He complained of his knees "popping and catching and hanging up," and on a scale of one to ten (with one being the least pain and ten being the worst) he rated his pain at an eight.  The Veteran stated that while he is in constant pain, he occasionally forces himself to be more active resulting in flare-ups of increased pain in his knees.  He stated that he is unable to do anything even when his pain is at an average level, and walking precipitates his knee pain.  

The physician observed that the Veteran uses braces on each knee as well as a cane to help him ambulate.  The Veteran did not report to have inflammatory arthritis.  

Upon physical examination, the physician observed that the Veteran was in considerable discomfort when walking, that he dragged one leg after the other, and that there was poor symmetry to the motion as he swung his legs.  Upon asking the Veteran to walk across the room, she noted that the general alignment of the knees looked fine from the posterior and anterior side, but he appeared to be in considerable discomfort, and walked with a shuffling type gait with the knees flexed at 20 degrees.  Neither knee was hot to touch, but there was possible mild effusion.  The Veteran's range of motion was shown to be -20 to 45 degrees and he had extreme pain in both knees during repetitive movement.  The pain appeared to grow more intense upon repetition with the Veteran struggling to stop movement due to the discomfort.  Based on the examiner's evaluation, the lateral collateral ligament of the right knee felt strong, while the medial collateral ligament showed mild laxity.  In addition, the collateral ligaments and lateral collateral ligament of the left knee appeared strong while the medial collateral ligament of the left knee felt mildly lax.  Evaluation of the cruciate ligaments, which was conducted between -20 to 45 degrees in both the right and left knee, did not show subluxation of anymore than 5 mm with Lachman testing and posterior drawer testing.  McMurray's testing of the medial and lateral meniscus could not be accomplished due to the marked restriction of motion of the right and left knees.  

The Veteran also underwent X-rays of his knees in May 2009, the findings of which revealed "mild medial compartmental joint space narrowing. . . ."  The examiner diagnosed the Veteran with polyarthralgia, degenerative arthritis in both the right and left knees of a moderate degree, and systemic arthritis of unclear origin, and wrote that the Veteran exhibits true pain and limitation of motion, as well and weakened movement and marked excess fatigability.  She further opined that it was the pain which caused significant functional limitation of both the right and left knees.  

      B.  Analysis

The Veteran is currently assigned a 10 percent disability evaluation for his service-connected degenerative changes of the medial meniscus of the left knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  He is assigned a 10 percent disability evaluation for his service-connected degenerative changes of the medial meniscus of the right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5003.  Later during the current appeal, he was assigned separate disability ratings of 30 percent each for limitation of extension of the right and left knees pursuant to Diagnostic Code 5261.  He contends that he is entitled to a higher rating for his service-connected disabilities.  

      1.  Left Knee

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased rating for his service-connected degenerative changes of the medial meniscus of the left knee.  The Veteran is currently assigned a 10 percent rating by analogy under 38 C.F.R. §4.71a, Diagnostic Code 5010, which governs limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, which in this case is Diagnostic 5260 (limitation of flexion of the leg).  

First, a brief historical overview reflects that in the original April 1979 rating decision, the RO granted service connection for the Veteran's left knee injury and evaluated the injury as 10 percent disabling under Diagnostic Code 5257.  In the May 2001 rating decision, the RO determined that the Veteran should in fact be granted a 10 percent disability evaluation under Diagnostic Code 5010, and based this decision on the January 2001 VA examination report which did not reflect any instability or subluxation, but did reveal some level of limited movement during flexion as well as findings from a radiographic report that showed narrowing of the medial compartment of both knees.  Specifically, the Veteran's range of motion during this examination was shown to be 0 to 135 degrees and the X-ray report revealed degenerative changes in both the right and left knees.  As such, the Veteran has already been granted a 10 percent disability rating for limitation of flexion of the left knee under this code.  A higher rating of 20 percent would only be warranted in the absence of limited movement.  Indeed, the Board finds that, even if the Veteran did not have limitation of motion, there is no X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Therefore, a higher rating under Diagnostic Code 5010 for the service-connected degenerative changes of the medial meniscus of the left knee (based on limitation of flexion of this joint) is not warranted at any time during the current appeal period.  

Further, the Board acknowledges the Veteran's contentions that an increased rating for his service-connected limitation of extension in the lower left leg is warranted.  Currently, this disability is evaluated as 30 percent disabling, by analogy under 38 C.F.R. §4.71a, Diagnostic Code 5261, which governs limitation of extension of the leg.  However, the Board notes the Veteran has not been shown to have limitation of extension to 30 degrees to warrant a disability rating in excess of 30 percent.  Thus, an increased rating is not warranted for this disability at any time during the current appeal period.  

Additionally, the Veteran is not entitled to a separate compensable rating under Diagnostic Code 5260, which governs limitation of flexion of the leg.  The Board notes that the Veteran's flexion during the May 2009 VA examination was shown to be 45 degrees and would normally correlate  to a 10 percent disability evaluation.  In any event, because the Veteran has already been granted a 10 percent disability evaluation under Diagnostic Code 5010-5003 for limitation of flexion in the left knee, assigning a separate rating under Diagnostic Code 5260 for limitation of flexion would violate the rule against pyramiding.  38 C.F.R. §4.14 (2010).  

Furthermore, the Board has considered whether the Veteran is entitled to a separate compensable rating under Diagnostic Code 5257.  During the May 2009 VA examination, the Veteran complained of a "popping", "catching" and "hanging up" sensation in his knees.  The objective medical evidence showed mild laxity in the medial collateral ligament of the left knee yet strong collateral and lateral collateral ligaments.  Evaluation of the cruciate ligaments did reveal subluxation of 5 mm with Lachman and posterior draw testing.  The Veteran clearly has some level of instability in his left knee.  Based on the evidence provided, the Board finds that the medical evidence of record does reveal some impairment of the left knee with slight recurrent subluxation or lateral instability.  Therefore, the Veteran is entitled to a separate 10 percent disability rating for his left knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for either of the Veteran's service-connected left knee disorders is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the 10 percent ratings already assigned.  In this regard, the Board observes that the Veteran has complained of pain, stiffness, swelling and instability in the left knee.  The Veteran also reported an inability to conduct most activities due to his pain level.  Indeed, the May 2009 examiner noted that the Veteran exhibited true pain, and marked restriction, weakened movement and excess fatigability during range of motion of the left knee.  However, the May 2009 examiner observed that the Veteran was able to perform the repetitive exercises despite increasing pain upon repetition.  Furthermore, there was no evidence of additional limitation of motion upon repetitive motion.  Thus, the Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The Board finds that the effect of this symptomatology is contemplated in the currently assigned 10 percent disability evaluations for both service-connected left knee disabilities.  

The Board has also considered whether an increased evaluation for either service-connected left knee disability would be in order under other relevant diagnostic codes for the knee.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, Diagnostic Code 5256 is not for application as ankylosis was not shown.  Diagnostic Codes 5258-5259 are not for application as dislocated or removed cartilage was not indicated.  Diagnostic Code 5262 is not for application as impairment of the tibia and fibula was not shown and Diagnostic Code 5263 is not for application as recurvatum was not shown.  

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating for his service-connected left knee disorders at any point during the instant appeal, no staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds that the current 10 percent evaluations for degenerative changes of the medial meniscus of the left knee and the service-connected limitation of extension of the left lower extremity is appropriate for the entirety of the rating period.  Further, the evidence of record does not support a rating greater than the separate 10 percent evaluation awarded by this decision for slight recurrent subluxation or lateral instability of the left knee for any portion of the current appeal period.  

      2.  Right Knee

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased rating for his service-connected degenerative changes of the medial meniscus of the right knee.  The Veteran is currently assigned a 10 percent rating by analogy under 38 C.F.R. §4.71a, Diagnostic Code 5260-5003, which governs limitation of flexion of the leg due to degenerative arthritis.  In this regard, the Veteran has not been shown to have flexion limited to 30 degrees to warrant a disability rating in excess of 10 percent.  Additionally, an increased rating for this service-connected right knee disability is not warranted for any portion of the current appeal period.  

Additionally, the Veteran is not entitled to an increased rating for his service-connected limitation of extension in the lower left leg.  The Veteran is currently assigned a separate 30 percent rating by analogy under 38 C.F.R. §4.71a, Diagnostic Code 5261, which governs limitation of extension of the leg.  In this regard, the Board notes the Veteran has not been shown to have limitation of extension to 30 degrees to warrant a disability rating in excess of 30 percent.  Thus, an increased rating for this service-connected right knee disability is not warranted for any portion of the current appeal period.  

In addition, the Board has considered whether the Veteran is entitled to a separate compensable rating under Diagnostic Code 5257.  During the May 2009 VA examination, the Veteran complained of a "popping", "catching" and "hanging up" sensation in his knees.  The objective medical evidence showed mild laxity in the medial collateral ligament of the right knee while the lateral collateral ligaments appeared strong.  Evaluation of the cruciate ligaments revealed subluxation of 5 mm with Lachman and posterior draw testing.  The Veteran clearly has some level of instability in his right knee.  Based on the evidence provided, the Board finds that the medical evidence of record does reveal some impairment of the right knee with slight recurrent subluxation or lateral instability.  Therefore, the Veteran is entitled to a separate 10 percent disability rating for his right knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board has also considered whether the Veteran would be entitled to a higher or separate evaluation for his right knee disorder under Diagnostic Codes 5010 and 5003.  The Veteran's range of motion in his right knee has been shown to be extension to -20 degrees and flexion to 45 degrees.  See May 2009 VA examination report.  However, the Veteran has already been granted separate disability evaluations for limitation of flexion and extension of the right knee under Diagnostic Codes 5260 and 5261.  As such, additional separate ratings for limited motion under Diagnostic Code 5010 and 5003 would violate the rule against pyramiding.  38 C.F.R. §4.14 (2010).  While the Veteran has a diagnosis of degenerative arthritis in the right knee and the May 2009 radiographic report revealed mild degenerative changes involving the medial compartments, a higher rating of 20 percent is only warranted in the absence of limited movement.  The Board finds that even if the Veteran did not have limitation of motion in his right knee, there is no X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Therefore, a higher rating under Diagnostic Code 5010 for the right knee disorder is not warranted.  

The Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for either of the Veteran's service-connected right knee disorders is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the 10 percent ratings already assigned.  In this regard, the Board observes that the Veteran has complained of pain, stiffness, swelling and instability in the right knee.  The Veteran also reported an inability to conduct most activities due to his pain level.  Indeed, the May 2009 examiner noted that the Veteran exhibited true pain, and marked restriction, weakened movement and excess fatigability during range of motion of the left knee.  However, the May 2009 examiner observed that the Veteran was able to perform the repetitive exercises despite increasing pain during repetition.  Furthermore, there was no evidence of additional limitation of motion upon repetitive motion.  Thus, the Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The Board finds that the effect of this symptomatology is contemplated in the currently assigned 10 percent disability evaluations for the service-connected right knee disabilities.  

In addition, the Board has also considered whether an increased evaluation  would be in order under other relevant diagnostic codes for the knee.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, Diagnostic Code 5256 is not for application as ankylosis was not shown.  Diagnostic Codes 5258-5259 are not for application as dislocated or removed cartilage was not indicated.  Diagnostic Code 5262 is not for application as impairment of the tibia and fibula was not shown and Diagnostic Code 5263 is not for application as recurvatum was not shown.  

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating for his service-connected right knee disorders at any point during the instant appeal, no staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds that the current 10 percent evaluations for degenerative changes of the medial meniscus of the right knee and the service-connected limitation of extension of the right lower extremity is appropriate for the entirety of the rating period.  Further, the evidence of record does not support a rating greater than the separate 10 percent evaluation awarded by this decision for slight recurrent subluxation or lateral instability of the right knee for any portion of the current appeal period.  

		3.  Extraschedular Consideration

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's right and left knee disability pictures are so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's service-connected right and left knee disabilities contemplate his symptoms, including pain and restricted movement, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that these service-connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  


ORDER

An evaluation in excess of 10 percent for degenerative changes of the medial meniscus of the left knee is denied.  

An evaluation in excess of 10 percent for degenerative changes of the medial meniscus of the right knee is denied.  

An evaluation in excess of 30 percent for limitation of extension of the left lower extremity is denied.  

An evaluation in excess of 30 percent for limitation of extension of the right lower extremity is denied.  

Entitlement to a separate 10 percent disability evaluation for impairment of the left knee with slight recurrent subluxation or lateral instability is granted, subject to the regulations governing the award of monetary benefits.  

Entitlement to a separate 10 percent disability evaluation for impairment of the right knee with slight recurrent subluxation or lateral instability is granted, subject to the regulations governing the award of monetary benefits.  


REMAND

During both the January 2004 and May 2009 VA examinations, the Veteran contended that his service-connected disabilities preclude employment.  Specifically, the Veteran maintains that he has not been able to work since 2000 as a result of his service-connected right and left knee disorders.  

The Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

During the May 2009 VA examination, the Veteran discussed his occupational history and indicated that upon his separation from active service, he worked as a loom technician and weaver for nearly 23 years, but had to stop working in 2000 due to his bilateral knee problems.  He further states that his activities of daily living are severely limited due to pain in his knees.  He explains that he is unable to participate in any sports or recreational activities, he cannot do any yard work or conduct any task requiring that he walk or stand, and he is extremely limited in how far he can walk and how long he can stand.  The Board observes that the Veteran stated that his service-connected right and left knee disabilities result in his inability to work.  Thus, the Board finds that a claim of entitlement to a TDIU is reasonably raised by the record.  However, the RO has not expressly adjudicated the issue of entitlement to a TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Accordingly, the claim for entitlement to TDIU must be remanded to the RO for adjudication prior to the rendering of a decision by the Board on this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notification letter pertaining to the issue of entitlement to a TDIU.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the occupational impairment caused by his service-connected bilateral knee disabilities.  The relevant documents in the claims folder should be made available to, and should be reviewed by, the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.  

The VA examiner should express a specific opinion as to the impact of the service-connected bilateral knee disabilities on the Veteran's ability to obtain and maintain substantially gainful employment.  Complete rationale should be provided for all opinions expressed.  

3.  Thereafter, adjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


